RENDERED: OCTOBER 28, 2021
                                                        TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0663-DG

MICHAEL FIELDS                                                       APPELLANT



                   ON REVIEW FROM COURT OF APPEALS
V.                         NO. 2017-CA-1980
                  SCOTT CIRCUIT COURT NO. 10-CR-00190



COMMONWEALTH OF KENTUCKY                                                APPELLEE



               OPINION OF THE COURT BY JUSTICE HUGHES

                                  AFFIRMING

      An investigation by the Office of the Attorney General cybercrimes unit

led investigators to discover child pornography files on Michael Fields’s desktop

computer and external hard drive. After a jury trial he was convicted of four

counts of possession of matter portraying a sexual performance by a minor,

Kentucky Revised Statute (KRS) 531.335, and sentenced to ten years in prison

by the Scott Circuit Court. On appeal, the Court of Appeals found no error and

affirmed. Fields contends that the trial court improperly disqualified his sole

expert witness, erred by denying his motion for directed verdict, and

impermissibly admitted various photos and reports as evidence. On

discretionary review, this Court concludes that the trial court committed no

reversible error and thus affirms the judgment.
                      FACTS AND PROCEDURAL HISTORY

      Fields used Limewire, a now-defunct file-sharing program, to download

and share music, videos and images. His goal was to acquire over 10,000

songs. In downloading files, Fields also amassed several thousand clips of

adult pornography. According to Fields, if another Limewire user had music he

liked, he would download every file in the other user’s library—Fields did not

preview or search through the entire library prior to downloading. Instead,

Fields used the “select all” command to highlight all the user’s files and hit the

download button, downloading hundreds of files at a time. Fields intended to

sort and catalogue the files later—retaining the files he wanted and deleting the

others—but he was downloading so many files it became difficult to keep up.

Fields steadfastly maintains that he had no idea child pornography was

amongst the thousands of files he downloaded from Limewire. He was aware of

the adult pornography, some of which he viewed with his wife.

      In January 2010 Investigator Tom Bell of the cybercrimes branch of the

Attorney General’s office investigated online computers that were advertising,

via peer-to-peer networks, that they had files available for sharing that

matched known signatures of child pornography. Bell identified an IP address

advertising approximately 156 files with these known child pornography

signatures.1 The IP address, which belonged to Fields, was using the file-


      1  As explained in United States v. Dodd, 598 F.3d 449, 451-53 (8th Cir. 2010),
even if a user admits to knowing receipt and possession of illegal materials, he may
have no knowledge that his computer was equipped to distribute said materials. But
the precise function of a file sharing program, like Limewire, is to share, in other
words, to distribute. Id. The Commonwealth and Investigator Bell never suggested
                                          2
sharing software Limewire. Bell executed a search warrant at Fields’s home in

March 2010, seizing a laptop from the living room, a desktop computer from

the bedroom, an external hard drive and numerous CDs and DVDs. An initial

forensic examination of Fields’s computers and external hard drive tagged 126

images and 41 videos as suspected child pornography. On September 3, 2010

a Scott County grand jury indicted Fields on 105 counts of possession of

matter portraying a sexual performance by a minor. Given how long the case

had been pending, prior to the 2017 trial Bell conducted a supplemental

examination of Fields’s computers and external hard drive and concluded that

the devices contained 48 images and 7 videos of child pornography.2 He

explained that his supplemental review revealed that some of the images and

videos did not meet the child pornography criteria, citing reasons such as the

questionability of the subject’s age, the subject being clothed, or the absence

sexual activity. The indictment was later amended on May 5, 2017 to ten

counts, two counts related to videos and eight counts related to images.

      Fields was originally represented by private counsel. In 2014 private

counsel obtained an order from the Scott Circuit Court allowing a computer

expert to conduct an independent forensic examination of Fields’s two




that Fields attempted or actually distributed child pornography, only that the files
were made available through the underlying functions of a peer-to-peer file sharing
program.
      2 The trial court record shows numerous continuations of the trial due to
various reasons, including scheduling conflicts, medical issues of attorneys involved in
the case, Fields’s medical issues, and Fields’s private counsel’s withdrawal from the
case in 2016.

                                           3
computers. Over a year passed, and private counsel withdrew, citing

differences with Fields as to trial strategy and communication. The

Department of Public Advocacy was subsequently appointed to represent

Fields. One month before trial, the trial court granted defense counsel’s motion

for funding to hire a computer expert for Fields. This expert was a different

expert than the one hired by private counsel; it is unclear whether private

counsel’s expert ever examined Fields’s computers.

      At trial the Commonwealth’s sole witness was Investigator Bell. Bell

explained how peer-to-peer file sharing programs like Limewire work, namely

that users make files available to other users. Bell noted that the files forming

the basis for the indictment had titles containing child pornography buzzwords,

like “Lolita,” “kiddie,” “pthc,”3 “pedo,” and others. He also acknowledged that

titles for non-pornography files sometimes included these terms. Bell testified

that he conducted a forensic review of Fields’s computers,4 but found no

evidence that Fields performed searches using child pornography terms.

Instead, the data obtained from Fields’s computer was consistent with bulk

downloading. Because the evidence did not show that Fields was specifically


      3   Bell indicated that this acronym stands for “preteen hard core.”
      4  Fields had a laptop and a desktop computer. The files that formed the basis
for the indictment were found on the desktop computer or an external hard drive that
was connected to the desktop computer. Fields’s wife testified that the desktop
computer was located in their bedroom. She knew Fields used Limewire to download
adult pornography and testified that they watched it together. She estimated that over
100 adult pornography videos were downloaded to the desktop computer and external
hard drive. However, she denied any knowledge of child pornography. Although two
computers were examined, child pornography was discovered on only the desktop
computer and for the sake of clarity we refer to a single computer throughout this
opinion.

                                            4
seeking out child pornography on Limewire, the Commonwealth’s case hinged

on whether Fields knew that his large collection of downloads contained child

pornography. The testimony established that file titles are often misleading

and inaccurate, so to “know” that he had child pornography, Fields would have

had to preview or open the files on his desktop computer.5

      The Commonwealth introduced Exhibits 1-10, which were either images

or videos of suspected child pornography that corresponded with Counts 1-10

of the indictment. The Commonwealth introduced each image by having Bell

read the file name before briefly displaying the image or video to the jury.

      Investigator Bell’s evidence on Fields’s file viewing was primarily

circumstantial. He testified that Fields used Real Player, Windows Media

Player, and other video and image viewing programs to open files with

provocative names, some of which included child pornography buzzwords.

But, on cross-examination, Bell admitted that none of the provocatively named

files viewed with those programs were necessarily child pornography.6



      5  Limewire had a preview function, but Bell admitted that he found no evidence
that Fields used it to preview any of the files included in the indictment.
      6 Bell’s report explained that these recently viewed images and videos were not
present at the time the computer and hard drive were seized, but the data indicated
that the files had been present on the computer or hard drive at some earlier point in
time. Bell also stated that the files were “mostly empty files, so there’s nothing you
can view.” He did not provide an extensive explanation as to why Fields’s recently
viewed files could not be viewed during his examination or why they were no longer
present on the computer or hard drive, but stated that the file names were highly
suggestive of child pornography despite being inaccessible. On cross-examination,
Bell acknowledged that the files included in the lists of recently viewed files,
Commonwealth’s Exhibits 11-14, were no longer on the computer and therefore were
separate and apart from the 48 images and 7 videos that Bell found on Fields’s
computer and hard drive during the forensic examination.

                                           5
      In a final effort to prove that Fields knew he had child pornography, on

the second day of trial, Bell provided the Commonwealth with a new exhibit

extracting highly technical information from his previously provided report. As

to the images that formed the basis for Counts 2, 4, 6 and 9, Bell testified that

Fields’s computer history reflected that those files had been opened. In

support of that assertion, Bell noted that Fields’s File Explorer history logged

those four files with the prefix “file:///C:.” The File Explorer in Windows

allows a user to view the information on their computer in a hierarchical

structure of drives, folders and files. If the preview pane feature of File

Explorer is enabled a user can quickly preview a file, such as a photo, without

opening it by single clicking on the file’s name or icon.7 Bell testified that the

three-forward-slash prefix meant that the files had been “opened.”

      On cross-examination, Bell backtracked slightly, acknowledging that he

could not prove that Fields “opened” the four files in the traditional sense –

none of the files were opened in the video or image viewing programs, such as

Windows Media Player and Photo Viewer, that the computer would use by

default to open image or video files. Instead, Bell posited that the three-

forward-slash prefix meant that Fields viewed the child pornography files with

File Explorer’s preview pane. Fields attempted to refute this theory with

information from Bell’s report showing that Fields’s computer history logged a

three-forward-slash prefix for multiple items in relatively quick succession –



       7 Georgetown University, Working with the File Explorer in Windows 10,

https://uis.georgetown.edu/file-explorer/. (Last visited Sept. 29, 2021).

                                          6
ten seconds, twenty seconds, etc. But Bell adamantly insisted that the three-

forward-slash prefix proved that Fields personally interacted with the files,

giving him knowledge of their contents.

      In an effort to counter Bell’s testimony, Fields attempted to present his

own computer forensics expert, Matthew Considine from Cyber Agents, Inc.

While testifying about his qualifications, Considine admitted that he had not

previously performed a forensic evaluation of a computer involving Limewire

during his professional career. However, Considine testified that he had a

four-year degree in digital forensics and had two class sessions about Limewire

during his education. He also testified that he had personal experience using

the program “as a child.” Based on Considine’s lack of professional experience

involving Limewire, the trial court sustained the Commonwealth’s objection to

him testifying as an expert and excluded his testimony. Fields subsequently

presented Considine’s testimony by avowal, testimony which focused on

Limewire and the discrepancy between file titles and their actual contents.

Considine also discussed how users can search for files and that irrelevant

results often appear while searching. Importantly, Fields’s counsel failed to

ask Considine anything about Bell’s report, the three-forward-slash prefix’s

meaning in Windows, or how the File Explorer in Windows functions.

      Based on the above-described testimony, the jury convicted Fields of

knowingly possessing the four child pornography files that Bell testified were

logged with the three forward slashes and therefore “viewed” by Fields. After

the verdict, Fields hired private counsel who represented him in post-trial

                                          7
proceedings and at sentencing. The trial court sentenced Fields to two and

one-half years on each count, to run consecutively, for a total sentence of ten

years in prison.

                                        ANALYSIS

        Fields presents four arguments: the trial court (1) improperly denied a

directed verdict; (2) erred in excluding Matthew Considine as an expert witness;

(3) improperly admitted various exhibits, and (4) improperly admitted the ten

images and videos that formed the basis of the ten-count indictment.

   I.       The trial court properly denied Fields’s motion for directed
            verdict.

        Fields argues the trial court erred in denying his motion for directed

verdict, asserting that his “knowing possession” of the child pornography files

was wholly unsupported.8 Possession of matter portraying a sexual

performance by a minor is defined by KRS 531.335(1):



        On appeal to the Court of Appeals, the Commonwealth stated that it was
        8

unclear from the record whether the directed verdict issue was properly preserved.
While the Commonwealth does not make that argument to this Court, we note the
Court of Appeals’ discussion regarding preservation:
               The record before us does not contain Fields’s initial motion for
        directed verdict. The video recording in the record cuts off at the close of
        the Commonwealth’s case. At that time, the court dismissed the jury
        and informed the parties that the court was taking a break “so you
        [Fields] can go ahead and make your motion.” The recording of the
        proceedings resumes with the defense calling its first witness, Donna
        Fields. However, at the close of all evidence, Fields stated to the trial
        court that he was renewing his motion for directed verdict and argues
        that no fact finder could determine the “knowingly” element required by
        KRS 531.335 based on the sheer number of files that Fields had
        downloaded. Therefore, we treat the issue as preserved for appeal. A
        motion for a directed verdict made at the close of the Commonwealth’s
        case is not sufficient to preserve error unless renewed at the close of all
        the evidence.

                                             8
      A person is guilty of possession or viewing of matter portraying a
      sexual performance by a minor when, having knowledge of its
      content, character, and that the sexual performance is by a minor,
      he or she:

         (a) Knowingly has in his or her possession or control any matter
             which visually depicts an actual sexual performance by a
             minor person; or
         (b) Intentionally views any matter which visually depicts an
             actual sexual performance by a minor person.

Fields was indicted under subsection (a), which criminalizes the possession of

such material, not the viewing of the material. “Sexual performance” means

sexual conduct by a minor, which includes “[t]he exposure, in an obscene

manner, of the unclothed . . . female genitals, pubic area or buttocks, or the

female breast . . . .” KRS 531.300. The images that formed the basis for

Counts 2, 4, 6 and 9 undoubtedly meet these statutory requirements.

      A trial court’s ruling on a motion for directed verdict is reviewed under

the following standard:

              On a motion for directed verdict, the trial court must draw
      all fair and reasonable inferences from the evidence in favor of the
      Commonwealth. If the evidence is sufficient to induce a reasonable
      juror to believe beyond a reasonable doubt that the defendant is
      guilty, a directed verdict should not be given. For the purposes of
      ruling on the motion, the trial court must assume that the
      evidence for the Commonwealth is true, but reserving to the jury
      questions as to the credibility and weight to be given to such
      testimony. On appellate review, the test of a directed verdict is, if
      under the evidence as a whole, it would be clearly unreasonable for
      a jury to find guilt, only then the defendant is entitled to a directed
      verdict of acquittal.




       Fields v. Commonwealth, No. 2017-CA-001980-MR, 2019 WL 3851636, *1, *3
n.11 (Ky. App. August 16, 2019) (citing Kimbrough v. Commonwealth, 550 S.W.2d 525,
529 (Ky. 1977)).

                                        9
Hunter v. Commonwealth, 587 S.W.3d 298, 310 (Ky. 2019) (quoting

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991)). Based on the

testimony presented at trial, it was not clearly unreasonable for the jury to find

Fields guilty.

      In Crabtree v. Commonwealth, 455 S.W.3d 390, 394 (Ky. 2014), the

defendant was convicted of sixty-seven counts of possession of matter

portraying a sexual performance by a minor, KRS 531.335, for partially

downloaded pornography videos and images found on his computer. This

Court discussed the necessary evidence in cases involving KRS 531.335:

      the essential elements are (1) knowingly having possession or
      control (2) of a visual depiction (3) of an actual sexual performance
      by a minor, and (4) having knowledge of its contents. The statute
      contains two separate mental states: the defendant must know the
      content of the images and videos (i.e., that they depict a sexual
      performance by a minor) and the defendant must knowingly
      possess the images or videos.

Id. at 396. We explained that “[t]he crime requires only the knowing possessing

of child pornography, regardless of the purpose. The mens rea requirements of

KRS 531.335 are satisfied by showing that the defendant knew the videos were

child pornography and that he knowingly possessed them.” Id. at 402. Thus

in the case before us the issue is whether sufficient proof was offered that

Fields knew the four images for which he was convicted were child

pornography and that he knowingly possessed them.

      We first consider whether there was sufficient proof that Fields had

knowledge of the content of the four photos. As noted, the Commonwealth’s

proof was presented through Bell’s expert testimony. Bell explained how peer-

                                       10
to-peer file-sharing programs, like Limewire, work, namely that users make

files available to other users. Bell noted that the files that were the basis for

Fields’s indictment had lewd titles, containing child pornography buzzwords

like “Lolita,” “kiddie,” “pthc,” “pedo,” and others. However, Bell admitted that

titles for non-child-pornography files sometimes include these terms.

      Bell testified that he conducted a forensic review of Fields’s computer,

but found no evidence that Fields performed searches using child pornography

terms. Instead, the data obtained from Fields’s computer was consistent with

bulk downloading. Under KRS 531.335, the Commonwealth’s case rested in

part on whether Fields knew that his large collection of Limewire downloads

contained child pornography. Because file titles are often misleading and

inaccurate, to “know” that he had child pornography, Fields would have had to

open or preview the files on his desktop computer.

      Bell’s evidence on Fields’s file viewing was largely circumstantial. He

primarily relied on the three-forward-slash theory to posit that Fields viewed

the four files he was ultimately convicted of possessing. On the second day of

trial Bell provided the Commonwealth with a new exhibit extracting highly

technical information from his previously provided report. As to the images

that formed the basis for Counts 2, 4, 6 and 9, Bell testified that Fields’s

computer reflected that those files had been opened. While he backtracked

slightly on cross-examination by noting that he could not prove that Fields

“opened” the files in a traditional sense because they were not opened in photo




                                        11
or video applications or programs, he still rested on the three-forward-slash

theory to support his assertion that Fields viewed the files in some way.

      Attempting to refute Bell’s theory about the files being viewed, Fields

highlighted additional information from Bell’s report showing that many other

presumably non-offending files were “opened” within just a minute of each

other. Bell acknowledged that many files were opened in a short amount of

time. This is consistent with Fields’s testimony that if any child pornography

was on his computer, it was not “knowingly” because it was part of a bulk

download of other material. Nevertheless, Bell insisted that the three-forward-

slash prefix proved that Fields personally interacted with the child pornography

files, giving him knowledge of their contents.

      Fields testified at trial and maintained that the images and videos

underlying the indictment were downloaded through Limewire unbeknownst to

him. He testified that he used Limewire to obtain music and adult

pornography. He stated that if he saw that another Limewire user had music

that he liked, he would simply download every file that the user had available,

including adult pornography. Fields denied having any knowledge that child

pornography was also downloaded with the music and adult pornography. He

stated that he “didn’t really pay attention” to file names and that he “didn’t see

anything that alarmed” him. He asserts that he was unaware of the presence

of child pornography on his computer. Despite initially arguing in a pretrial

hearing that the images were merely “erotica” or did not depict individuals




                                        12
under the age of eighteen, Fields no longer contests that the files underlying

the indictment constitute child pornography.

      Fields contrasts his case to Crabtree, arguing that he did not

purposefully download files that he knew contained child pornography and the

record reflects nothing else proving that he had knowledge of the contents of

the files. He testified that he did not read the individual file titles because he

downloaded items in bulk. We agree that, in this respect, Fields’s case is

distinguishable from Crabtree. In Crabtree the Court determined that the

defendant at least had constructive knowledge of the content of the child

pornography videos because he had to have seen the file names while

individually downloading files. 455 S.W.3d at 398. Expert testimony in that

case established that a Limewire user would see provocative file names before

individually downloading files, and once “download” was selected the software

would ask whether the user wanted to download the named file and, to do so,

he would have to select “yes.” Id. Crabtree knew how to download files on

Limewire and he knowingly downloaded individual files he knew contained

child pornography. Id. at 401.9

      Notably, the Crabtree Court held that “direct proof of knowledge is not

necessary. ‘Proof of actual knowledge can be by circumstantial evidence.’” Id.

at 399 (quoting Love v. Commonwealth, 55 S.W.3d 816, 825 (Ky. 2001)). The




      9 In addition, Crabtree admitted to police that he viewed one of the child
pornography videos although, interestingly, he was acquitted of the charge related to
that particular video. Id. at 398.

                                          13
Court held that the trial court properly relied on circumstantial evidence in

denying a directed verdict. Id. at 400-01. That evidence was Crabtree’s

admission that he viewed one of the child pornography videos, along with the

direct evidence of the file names, which were reliable indicators of the content

of the other downloads Crabtree made from Limewire. Id. at 400.

       Fields maintains that he downloaded files from Limewire in bulk and that

he never saw the individual file names. Unlike Crabtree, the Commonwealth

did not present evidence that Fields had downloaded individual files. However,

as Bell highlighted, the file names in the indictment were riddled with child

pornography buzzwords. The file names also included language such as

“young,” “sex,” “underage,” “porn,” and “intercourse,” which were indicative of

their content even to those unfamiliar with child pornography buzzwords.

These file names were viewable by Fields, even if among numerous other file

names.

       Additionally, Fields moved the four files at issue to the recycle bin. Bell

testified that the four files were moved to the recycle bin approximately one

month after initially downloaded. One of the files was placed on the external

hard drive which the detectives found plugged into Fields’s desktop

computer.10 This is further evidence tending to show Fields’s knowing

possession of child pornography. Bell also presented reports that suggested

that Fields recently viewed other files with lewd names and child pornography



      10 Fields testified that he did not intentionally place any files on the external

hard drive.

                                            14
buzzwords, although Bell could not specifically attest that those files actually

contained child pornography. While this evidence is largely circumstantial,

knowledge can be shown through circumstantial evidence. Crabtree, 455

S.W.3d at 399.

      Most detrimental to Fields’s defense, and therefore the evidence that best

supported the trial court’s denial of the motion for directed verdict, was Bell’s

testimony that the pornographic images underlying Counts 2, 4, 6, and 9 of the

indictment were opened and viewed. The Commonwealth presented numerous

reports created by Bell, one of which was a report from the File Explorer history

on Fields’s computer that showed that the four images related to Counts 2, 4, 6

and 9 contained the three-forward-slash prefix, which according to Bell meant

the files were viewed. Significantly, Fields neither cross-examined Bell to

undermine this testimony nor did he offer a witness with an alterative

explanation for the three-forward-slash prefix on the files.

      “Circumstantial evidence has its limits. The proof must do more than

point the finger of suspicion. Moreover, ‘a conviction obtained by

circumstantial evidence cannot be sustained if the evidence is as consistent

with innocence as with guilt.’” Id. at 408 (internal quotations and citations

omitted). The Commonwealth presented direct proof, through Bell’s testimony,

of when the images were downloaded, when they were moved to the recycle bin

or hard drive, and when the files were opened or otherwise accessed. We

recognize Fields’s argument that some of Bell’s testimony is not unassailable,

i.e., other explanations may exist, but Fields did not properly counter that

                                        15
testimony during cross-examination, nor did he present a witness that could

contradict the information and explanations Bell provided.

         Additionally, when weighing Bell’s testimony and Fields’s defense, a juror

could doubt Fields’s credibility in asserting that he never saw the file names,

never saved the one image to an external hard drive, and never interacted with

the four files. Further, a reasonable juror could infer that Fields saw the file

names in the approximately one month’s time that they were on his computer

prior to being moved to the recycle bin or specifically saved to the external hard

drive.

         The issue on directed verdict was whether sufficient evidence was

presented for a reasonable juror to determine that Fields knowingly possessed

child pornography. The trial court was required to view the evidence in the

light most favorable to the Commonwealth. Because there was direct evidence

that the four files had been viewed (in addition to circumstantial evidence

described above), the jury had sufficient evidence to infer that Fields knew that

the child pornography files were on his computer and that he knew what the

files contained. The Commonwealth met its burden and Fields was not entitled

to a directed verdict under our controlling standard. Benham, 816 S.W.2d at

187.

   II.      The trial court did not abuse its discretion in disqualifying
            Matthew Considine as an expert witness but Considine’s
            testimony would have had no impact on the verdict even if the
            jury heard it.

         Fields argues that the trial court erroneously excluded the testimony of

his expert witness, Matthew Considine, thereby improperly denying him the
                                         16
opportunity to present a defense. Considine testified for approximately six

minutes before the Commonwealth objected to his qualifications as an expert.

At that time, the trial court excused the jury and allowed the parties to

question Considine regarding his qualifications.

      The questioning focused on Limewire. Considine had not used Limewire

in his professional capacity but testified that he had experience using the

program “as a child” in 2007 or 2008. He added that any other direct

experience with Limewire was “not for cases, but for [his] own education.”

Considine had no specific education courses on peer-to-peer networking but

testified that he had one or two class sessions in college that dealt with

Limewire. He also testified that he considered his co-worker, Trent Strutman,

an expert regarding Limewire. He stated that Strutman was available on-the-

job to answer any questions Considine had and that he had previously

consulted with Strutman regarding peer-to-peer networks.

      Considine testified that he had conducted an examination on a computer

previously that had Limewire installed on it, but then contradicted that by

saying that the only computer with Limewire that he had ever examined was

“the computer in this case.” While Considine may have possessed relevant

experience and qualifications in general forensic computer investigations,

nothing suggested he qualified as an expert in Limewire or peer-to-peer sharing

networks.

      Based on Considine’s lack of professional experience with Limewire, the

trial court concluded that he did not qualify as an expert but allowed his

                                        17
testimony by avowal for the purposes of appeal. That testimony, discussed

below, was confined to Limewire. The Court of Appeals affirmed the exclusion

of Considine as an expert, agreeing that he lacked expertise with respect to the

use of Limewire. Stated succinctly, the Court of Appeals concluded that

Considine had only two years of professional experience, no certifications, no

specialized training, and his direct experience with Limewire was primarily

informal and during childhood.

      Expert testimony is admissible if it meets the requirements of Kentucky

Rule of Evidence (KRE) 702, which states

      If scientific, technical, or other specialized knowledge will assist the
      trier of fact to understand the evidence or to determine a fact in
      issue, a witness qualified as an expert by knowledge, skill,
      experience, training, or education, may testify thereto in the form
      of an opinion or otherwise, if:

             (1) The testimony is based upon sufficient facts or data;
             (2) The testimony is the product of reliable principles and
                 methods; and
             (3) The witness has applied the principles and methods
                 reliably to the facts of the case.

The standard by which a trial court should assess the reliability of expert

testimony was set out in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579 (1993). Under the Daubert standard, the trial court must make a

preliminary determination “whether the expert is proposing to testify to (1)

scientific knowledge that (2) will assist the trier of fact to understand or

determine a fact in issue.” Id. at 592. The trial court thus serves as

gatekeeper to prevent the admission of pseudoscientific, unreliable evidence.

Garrett v. Commonwealth, 534 S.W.3d 217, 221 (Ky. 2017). The topics of

                                         18
Considine’s proposed testimony were scientific in nature and had the potential

of assisting the jury in understanding Limewire and peer-to-peer networks.

However, Considine, despite his degree, did not qualify as an expert on these

particular topics.

      KRE 702 requires that a witness is “qualified as an expert by knowledge,

skill, experience, training, or education.” Further, “[t]he decision to qualify a

witness as an expert rests in the sound discretion of the trial court.” Kemper v.

Gordon, 272 S.W.3d 146, 154 (Ky. 2008) (citing Owensboro Mercy Health Sys.

v. Payne, 24 S.W.3d 675, 677 (Ky. App. 1999)). A trial court’s determination of

whether a witness is qualified as an expert is reviewed for abuse of discretion.

Smith v. Commonwealth, 454 S.W.3d 283, 285-86 (Ky. 2015) (citing Brown v.

Commonwealth, 416 S.W.3d 302, 309 (Ky. 2013)). “The test for abuse of

discretion is whether the trial judge's decision was arbitrary, unreasonable,

unfair, or unsupported by sound legal principles.” Commonwealth v. English,

993 S.W.2d 941, 945 (Ky. 1999).

      The gist of Fields’s defense was that he unknowingly downloaded some

files containing child pornography in a bulk download through Limewire, a

peer-to-peer network, and then unknowingly transferred those files to his

computer. Considine had minimal experience with Limewire and no

professional experience with the program prior to this trial. While he

possessed some knowledge of Limewire and how the software allows users to

share and download files, his knowledge was sparse and his proposed

testimony incorrectly focused on conducting searches in Limewire, which was

                                        19
essentially irrelevant given the Commonwealth’s theory and Fields’s defense.

He also stated that the only computer with Limewire he ever examined was

Fields’s computer. As noted, Considine’s training and education on Limewire

was limited to two college class sessions on the software and he had not had

formal training regarding Limewire or even peer-to-peer sharing generally.

Overall, he lacked the requirements to be deemed an expert in Limewire under

KRE 702. Given his lack of knowledge and experience, we cannot say the trial

court abused its discretion in declining to qualify Considine as an expert

witness on that topic.

      Fields cites a series of federal products-liability cases which hold that

expert testimony was improperly excluded where the proposed witness is an

expert in the subject area but lacks specialized knowledge of the particular

product at issue.11 Fields analogizes those cases to the trial court’s finding

that Considine lacked sufficient experience with Limewire, a particular

computer software. He argues that the trial court should have instead focused

its analysis on Considine’s general training and experience and specialized

knowledge in computer forensics. However, Considine lacked any recognized

qualifications in computer forensics generally. He had no certifications,

although he was in the process of obtaining certification in Encase, the

computer forensics software used by Bell. Further, he only had two years of


       11 See, e.g., CNA Ins. Co. v. Hyundai Merch. Marine, Co., 2011 WL 5181464, *1,

*2 (W.D. Ky. Oct. 31, 2011); Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 782 (3d Cir.
1996).



                                          20
professional experience in computer forensics generally and had never offered

an expert opinion at trial although he had “consulted” for trials.

      Even if we were to agree with Fields that any “underqualification” on

Considine’s part should have gone to the weight of his testimony rather than

constituting grounds for excluding that testimony altogether, the result in this

case would have been no different. Considine’s proposed testimony focused on

Limewire, bulk downloads from the program, how Limewire searches were

conducted, the discrepancy between file titles and their contents and other

Limewire-centric issues. Simply put, this testimony would not have

established anything that conflicted with the Commonwealth’s version of what

had occurred. The real point of contention was whether Fields had viewed,

interacted with the pornographic images and that was not a Limewire issue,

but rather the significance of the three-forward-slash reflected in the

computer’s history as to the four images for which he was convicted.

      Defense counsel failed to elicit any experience Considine may have had

with Windows computers or the File Explorer generally, which is the type of

expertise that could have successfully countered Bell’s testimony regarding

Fields viewing or opening the four files at issue. In order to counter Bell’s

testimony regarding the File Explorer and Windows, Fields needed an expert in

Windows, not Limewire because it was incumbent for his defense to offer proof

that he did not view the files, even in the preview pane of File Explorer.

Considine’s education in computer forensics and efforts to become certified in

Encase likely meant that he possessed some knowledge regarding Bell’s reports

                                        21
and testimony but this information was never presented to the trial court. This

omission is likely due to the fact that the proposed defense testimony was

focused on a different subject—the workings of Limewire as opposed to the

truly relevant issue of whether Fields had viewed the four images.

      Thus, even if the trial court’s refusal to allow Considine to testify as an

expert witness was error, it was harmless. Considine’s avowal testimony

contained no information that would have successfully countered Bell’s

testimony regarding the three-forward-slash prefix and File Explorer testimony

used to establish that Fields viewed the four files. Despite having Bell’s reports

and having heard his trial testimony, Fields’s counsel did not ask Considine

anything about Bell’s report or the three-forward-slash prefix meaning in

Windows or whether previewing a file in File Explorer could constitute viewing

the file for purposes of KRS 531.335. Considine might have had the relevant

knowledge to refute Bell’s theory, but neither Considine nor defense counsel

were adequately prepared to discuss that aspect of Bell’s report.12

      As a result of the trial court’s exclusion of Considine as an expert

witness, Fields argues that his right to present a defense was impermissibly

infringed. He insists the jury was not permitted to hear evidence central to his

claim of innocence because Considine’s testimony was fundamental to counter




      12 In his concurrence, Judge Acree noted that Fields’s counsel had more than
enough time to secure an expert whose credentials were no longer in the
developmental stage. The Department of Public Advocacy sought expert funds, but it
was so close to trial that it likely lessened the possibility of obtaining an expert who
was both fully qualified and prepared for trial.

                                           22
Bell’s testimony, a somewhat curious position since, as discussed, Considine’s

testimony never addressed the Commonwealth’s proof that Fields had viewed

the images at issue. This Court has held that the rules of evidence cannot be

applied “so as to completely bar all avenues for presenting a viable defense,”

but they can be used “so as to properly channel the avenues available for

presenting a defense.” Mills v. Commonwealth, 996 S.W.2d 473, 489 (Ky. 1999)

(overruled on other grounds by Padgett v. Commonwealth, 312 S.W.3d 336 (Ky.

2010)). The trial court did not deny Fields the opportunity to present a

defense, it merely excluded the testimony of one particular witness after

determining that he was not qualified to render an expert opinion on the topic

he planned to address.

   III.   The trial court properly admitted Commonwealth’s Exhibits 11-
          14 and 18 regarding Fields’s computer activity.

      Next Fields argues that the trial court improperly admitted certain

exhibits offered by the Commonwealth. During its case-in-chief, the

Commonwealth introduced Exhibits 1 through 10, which were the files

underlying each count of the indictment. Exhibits 11 through 14 were taken

from the registry examined on Fields’s computer as follows:

             Exhibit 11 – “Recent Docs – JPG”

             Exhibit 12 – “Recent Docs – MPG”

             Exhibit 13 – “Real Player Most Recent Clips”

             Exhibit 14 – “Microsoft Media Player Recent File List”

      These exhibits were part of Bell’s forensic analysis of Fields’s computer.

Bell testified that they were lists of the most recent files opened in their native
                                         23
programs, i.e., Media Player or Real Player. Bell did not find the specific files

listed in the exhibits during his investigation, nor could he definitively state

that they contained child pornography. However, he testified that these files

were “concerning” because the titles contained similar buzzwords to known

child pornography files. Bell had previously testified about some of the

buzzwords and their meaning. Exhibit 18 was a list of the four files Bell

testified had been viewed, which he indicated to the Commonwealth were

pulled from his overall report. At trial, Fields objected to the introduction of

Exhibits 11-14 because none of the file names in these Exhibits were part of

the indictment. Additionally, Fields argued that the Commonwealth could not

prove that any of the files listed in the exhibits actually contained child

pornography. Over Fields’s objection, the trial court admitted the exhibits into

evidence.

      The Court of Appeals affirmed the admission, pointing to Fields’s

insistence that he downloaded files from Limewire in bulk and therefore never

saw the file names or viewed files that would have alerted him to the presence

of child pornography on his computer. According to the Court of Appeals,

Exhibits 11-14 refute that assertion. The Exhibits were not admitted to show

that the files contained child pornography, but rather to show that, based on

the file names, one would expect these files to contain child pornography. A

reasonable juror could infer that Fields saw the file names prior to opening

them in the associated program, thus discrediting his testimony that he had

never seen and had never been alerted to file names indicative of child

                                        24
pornography on his computer. Exhibit 18 was admitted to show four files

referenced in the indictment had actually been downloaded, opened and viewed

on Fields’s computer. Although Fields may have obtained the files in a bulk

download, these four files were in fact opened and viewed individually.

Accordingly, the Court of Appeals concluded that the trial court did not abuse

its discretion in admitting the exhibits.

      Evidentiary rulings are reviewed for an abuse of discretion. English, 993

S.W.2d at 945. KRE 403 states

      Although relevant, evidence may be excluded if its probative value
      is substantially outweighed by the danger of undue prejudice,
      confusion of the issues, or misleading the jury, or by
      considerations of undue delay, or needless presentation of
      cumulative evidence.

All evidence is subject to the balancing test of KRE 403:

      There are three basic inquiries that the trial court must undertake
      when determining admissibility of relevant evidence under Rule
      403. First, the trial court must assess the probative worth of the
      proffered evidence; second, it must assess the risk of harmful
      consequences (i.e., undue prejudice) of the evidence if admitted;
      and last, it must evaluate whether the probative value is
      substantially outweighed by the harmful consequences.

Hall v. Commonwealth, 468 S.W.3d 814, 823 (Ky. 2015) (citations omitted).

      Fields asserts that, absent support in the record that he, in fact, opened

and viewed the files contained in Commonwealth’s Exhibits 11-14 and 18,

those exhibits were completely irrelevant and served no purpose other than to

inflame and unduly prejudice the jury. The Commonwealth argues that the

exhibits were properly admitted because they were relevant to rebut Fields’s

defense of unknowing possession of child pornography. We agree.

                                        25
      Although the file names in Exhibits 11-14 were not the same file names

as the files listed in Counts 2, 4, 6, and 9 of the indictment, the files had

similar names which were indicative of child pornography, both through

buzzwords and the plain meaning of the language in the titles. It is immaterial

whether the files actually contained child pornography because the

Commonwealth’s purpose in admitting the exhibits was to show that similar

files were opened by someone using the computer, most likely Fields. Likewise,

Exhibit 18 constituted proof that someone (Fields) viewed four of the ten files in

the indictment, rendering the exhibit highly relevant to the charged crime. It

was admissible because it was extracted from Bell’s forensics report generated

after examining Fields’s desktop computer and it contained the file names of

four files that formed the basis of the indictment. The Commonwealth, through

Bell, introduced the names of all ten files in the indictment and displayed those

images and videos in the court room. Hearing the four specific file names

contained in Exhibit 18 once more could not have inflamed the jury any further

than actually seeing the images and videos.

      Fields also contends that the Court of Appeals’ reasoning is based on

unsupported factual conclusions regarding his interaction with the subject

files, but the Commonwealth presented evidence that Fields accessed four of

the files, those listed in Exhibit 18. As for the lists in Exhibits 11-14 they were

directly related to countering Fields’s assertions that he had never seen and

never been alerted to file names indicative of child pornography on his

computer, regardless of whether the files actually contained child pornography.

                                        26
         Contrary to Fields’s argument, it is immaterial whether he searched for

the files listed in Exhibits 11-14 and 18, or whether he searched for child

pornography on Limewire at all, because the Commonwealth offered proof that

Fields opened, previewed, or in some way accessed the four files in the

indictment for which he was ultimately convicted. Fields offered no proof to

rebut the assertion that these files were opened, other than highlighting that

the files were apparently “viewed” within seconds of many other innocuous

files.

         Fields now argues that Exhibit 18 states nothing about the files being

opened or viewed, it only states when the files were “last visited.” Bell

acknowledged that the “last visited” timestamp sometimes can be updated

upon the running of various default programs, such as malware, virus scans,

or any number of programs that run by default. But Exhibit 18 accompanied

Bell’s testimony that the four files were in fact opened given the three-forward-

slash prefix. Fields asserts that it was critical for the jury to view “last visited”

data for all records in the database, but he was able to elicit “last visited”

information from Bell during cross-examination and had Bell acknowledge that

the four images in Exhibit 18 were opened within seconds of many other files

that did not contain child pornography.

         Exhibits 11-14 and 18 were admissible as evidence because they were

relevant to rebut Fields’s defense of unknowing possession of child

pornography. Exhibits 11-14 were relevant to show that files with

pornography-suggestive names were opened on Fields’s computer, even if those

                                         27
particular files could not be determined to contain child pornography. Exhibit

18 reflected the four files for which Fields was convicted. In sum, the trial

court did not abuse its discretion in admitting these exhibits as evidence.

   IV.      The trial court properly admitted the images and videos that
            formed the basis for the indictment.

         Fields’s final assertion of error is based on the trial court’s admission,

over his objection, of the ten images and videos underlying each count in the

indictment. On appeal to the Court of Appeals, the Commonwealth argued

that the claim was not properly preserved for review. The Court of Appeals

agreed and declined to review the claim on the merits. Acknowledging that

preservation was a close call, the Court of Appeals determined that Fields’s

objections to the images were based solely on whether the images rose to the

level of child pornography under KRS 531.335, not whether the photos were

admissible under KRE 403. Additionally, Fields did not request palpable error

review pursuant to Rule of Criminal Procedure 10.26. Fields argues that the

claim was properly preserved, and the Court of Appeals should have remanded

to the trial court for specific findings of fact.

         On April 7, 2017 the Commonwealth indicated that it would submit the

ten images that it intended to display at trial for an in camera review by the

trial court. Fields did not raise an objection at that time. The trial court

conducted a review and determined that the images could be shown to the

jury. At a pretrial hearing on May 8, 2017 the parties discussed the

admissibility of the ten images and videos supporting each count in the

indictment. However, there were two separate arguments regarding
                                           28
admissibility. First, the Commonwealth moved to introduce, under KRE

404(b), other suspected images of child pornography found on Fields’s

computer that were not charged in the indictment. Fields’s counsel argued

that the introduction of the images would be prejudicial but agreed to discuss

that issue at a separate time.

      The second issue discussed at the hearing was Fields’s objection to the

introduction of the ten images and videos based on whether they constituted

“child pornography” under KRS 531.335. Fields’s counsel challenged whether

the images and videos were admissible at all because he argued they

constituted “erotica” and not child pornography. Fields also stated it was too

difficult to determine if the individuals contained in the images and videos were

under the age of 18 and asked that the images be excluded. The

Commonwealth noted that the trial court had already conducted an in camera

review of the ten items in the indictment. In response to the objection, the trial

court simply stated “I can’t as a matter of law rule that it is not [child

pornography.]”

      We note that during this pretrial hearing all parties and the trial court

expressed confusion as to exactly what motions the Commonwealth and Fields

made and what the trial court was being asked to rule upon. The motions

appeared to be whether the ten images depicted (1) sexual performances (2) by

minors, as required by KRS 531.335. Ultimately, the Commonwealth showed

the videos and images contained in the indictment to the jury and Fields did

not raise an objection to the presentation of the images and videos at trial.

                                         29
      We agree that whether Fields’s argument was properly preserved for

appeal is a close call, but regardless of preservation we find no error in the

admission of the images and videos.

      Fields argues that the trial court should have issued specific findings

under KRE 403 and Hall, 468 S.W.3d at 824, as to whether the probative value

of the display of child pornography was outweighed by undue prejudice. Hall

involved the excessive display of crime scene and autopsy photographs in a

murder case. It did not involve a determination of an ultimate issue in the

case, i.e., whether the images constituted an element of the crime. In this case,

because of the offense charged, the jury had to determine whether the

Commonwealth proved that Fields knowingly possessed the child pornography

files and that he had knowledge of what those files contained. KRS 531.335(1)

requires a finding that Fields possessed “matter portraying a sexual

performance by a minor.” So, it follows that the Commonwealth had to prove

that the images and videos portrayed a sexual performance by minors. Fields,

at one point, disputed whether the images and videos displayed sexual

performances and whether the individuals in the images and videos were

minors. Therefore, the jury was tasked with answering those factual

questions.13 The fact that this evidence, which may inflame the jury, would be

introduced in this case “follows from the nature of the crime and does not




      13 The jury instructions included the definitions of “sexual performance” and
“sexual conduct by a minor” to aid the jury in determining whether the images and
videos satisfied the requirements of KRS 531.335.

                                          30
make the evidence inadmissible.” Little v. Commonwealth, 272 S.W.3d 180,

188 (Ky. 2008).

      Relevant evidence “may be excluded if its probative value is substantially

outweighed by the danger of undue prejudice . . . .” KRE 403. Probative

photos are admissible “unless they are so inflammatory that their probative

value is substantially outweighed by their prejudicial effect.” Adkins v.

Commonwealth, 96 S.W.3d 779, 794 (Ky. 2003). The probative value of the

images in this case cannot be denied. “The ‘probative value’ or ‘probative

worth’ of evidence is a measure of how much the evidence tends to make the

fact it is introduced to prove more or less probable.” Hall, 468 S.W.3d at 823.

Here, the images constitute physical evidence of the crime itself, and while

undoubtedly prejudicial, this was not “undue prejudice,” KRE 403, and the

prejudice did not outweigh their probative value. Because the images were

relevant and highly probative of the child pornography charges, they were

properly admitted into evidence and presented to the jury at trial.

                                 CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals opinion

upholding the judgment and sentence of the Scott Circuit Court.

      All sitting. All concur.




                                       31
COUNSEL FOR APPELLANT:

Michael Jay O’Hara
David Bryan Sloan
Jessica Nadine Wimsatt
O’Hara, Taylor, Sloan & Cassidy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Mark Daniel Barry
Assistant Attorney General




                                  32